 TAPPAN KNITTING INDUSTRIES, INC.3Tappan Knitting Industries,Inc.andLocal 140,InternationalLadiesGarmentWorkers'Union,AFL-CIOTappan Knitting Industries,Inc.andLocal 140,InternationalLadiesGarmentWorkers'Union,AFL-CIOandCarlos Esteves,Jr.,Carlos Salazarand Jesus Aguiar,Partyto the Contract. Cases2-CA-12586 and 2-CA-12656January 3, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn November13, 1972,Administrative Law JudgeHarryH. Kuskin issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Tappan KnittingIndustries, Inc., Orangeburg, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Administrative Law Judge's recom-mended Order.DECISIONSTATEMENT OF THE CASEHARRY H. KusIUN, Administrative Law Judge: Theseconsolidatedcaseswere heard at New York City on July 17and 18, 1972. The complaint in Case 2-CA-12586 issuedon April 17, 1972, based on a charge filed on February 23,1972, by Local 140,InternationalLadies Garment Work-ers'Union, AFL-CIO, herein called the Union or Local140; the complaint in Case 2-CA-12656 issued on June 8,1972, based on a charge and a first amended charge filedon May 5 and June 5, 1972, respectively, by the Union.The first-mentioned complaint alleges that Tappan Knit-tingIndustries,Inc.,herein calledRespondent, hasinterferedwith,restrained, and coerced its employees inviolation of Section 8(axl) of the Act by: (1) interrogatingits employees concerning their membership in, activities onbehalf of, and sympathy in, and for, the Union; (2)arranging for and conducting elections among itsemploy-ees to elect shift representatives who would ascertain thedemands of its employees as to working conditions andthen present them to Respondent and negotiate concerninga contract; (3) urging its employees at a meeting conductedby it to form their own union, and to have that unioninform Respondent of their demands so that Respondentcould enter into a contract with that union; (4) promisingto grant its employees the same benefits as they couldobtain through an outside union; and specifically promis-ing them 2 weeks' vacation after 1 year of employment,and further promising, and thereafter paying them, double-time pay for work on Washington's Birthday in 1972; (5)urging its employees to ask the Union for the return oftheir signed union authorization cards;and (6) urging itsemployees to present their demands directly to it. Inaddition,the aforesaid complaint alleges that Respondenthas violated Section 8(a)(3)and(1)of the Act bydischarging employee Jesus Valdes' on or about January14, 1972; by further discharging him on or about February17, 1972, after having reinstated him on January 17, 1972;and by failing and refusing thereafter to reinstate him. Theother complaint herein alleges that RespondentviolatedSection 8(a)(2) and (1) of the Act by assisting an employeecommittee composed of employees Carlos Esteves, Jr.,Carlos Salazar,and Jesus Aguiar, which committee was atalltimes a labor organization within the meaning ofSection 2(5) of the Act, (1) by meeting with said committeeon two occasions and bargaining with the committee as towages,hours,and other terms and conditionsof employ-ment, and (2) by thereafter reaching an agreement with thecommittee as to these matters and putting such agreementinto effect-allof the foregoing in order to induce itsemployees to abandon their membership and activity intheUnion or to refrain from becoming and remainingmembers of, and giving assistance or support to, theUnion.In its answer to each of these complaints,Respondent denies that it has violated the Act as allegedtherein.Upon the entire record, including my observation of thewitnesses,including their demeanor on the witness stand,and after due consideration of the proposed findings andbrief of Respondent,2 I make the following:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTThe complaint in each case alleges, and Respondentadmits, that it is aNew Yorkcorporation with its officeand place of business in Orangeburg,New York,where it isengaged in the manufacture, sale, and distribution ofknitted fabrics and related products;and that,during thepastyear,whichisa representativeperiod,itmanufac-tured,sold, and shipped products valued in excess ofIThe last nameappears asshown in therecord herein. It was misspelledin the complaint to read Valdez.2The General Counsel did not file any proposed findings or brief,although afforded an opportunity to do so.201NLRB No. 6 4DECISIONSOF NATIONALLABOR RELATIONS BOARD$50,000 directly outside the Stateof New York.Ifind,upon all the foregoing,as Respondent also admits, thatRespondent is an employer within the meaning of Section2(2) of the Act,and is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.If.THE LABORORGANIZATIONS INVOLVEDRespondent denies in its respective answers to thecomplaints herein that it has had knowledge or informa-tion sufficient to form a belief as to the truth or falsity ofthe allegation that Local 140, International Ladies Gar-ment Workers' Union,AFL-CIO,is a labor organizationwithin the Act's meaning;however,itdoes not deny that,as alleged in the complaint in Case 2-CA-12656, theemployee committee,composed at that time of employeesCarlos Esteves,Jr.,CarlosSalazar,and Jesus Aguiar, is alabor organization within the meaning of Section 2(5) oftheAct.As to the former,Saul Rosen,themanager ofLocal140, testified,without contradiction, and I credithim, that Local 140 is charged by its International unionand constitution with the negotiation and administrationof labor contracts within the geographical area of West-chester and Rockland Counties,New York,and withorganizing those workers not yet organized within theindustry in which Respondent is engaged;that the officersof the International are electedevery 3 yearsthrough theparticipation of members of constituent locals;and thatLocal 140 currently represents separately for collective-bargaining purposes employees of Strechini Inc., a divisionof Bobby Brooks,and employees of NewCitySportswear.In view of all the foregoing,Ifind that Local 140,International Ladies Garment Workers'Union,AFL-CIO,and also the employee committee composed of CarlosEsteves,Jr.,Carlos Salazar,and Jesus Aguiar are eachlabor organizations within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Some Background FactsRespondent's corporate existence and the commence-ment of operations at its plant in Orangeburg, New York,date from early 1971. By December of that year, the Uniontook the first organizational steps among Respondent'sproduction and maintenance employees.Word of theorganizational activity at the plant reached Dieter Nestvo-gel,Respondent's knitting technician and plant manager,before Christmas of 1971, through employee Sergio NevilleViera, a mechanic.3 Late in December or early in January19724 there occurred the first development of consequenceherein; namely, Nestvogel spoke to about six employees,including Valdes, individually in his office, concerning theUnion. Nestvogel's conduct in this regard is alleged to haveconstituted unlawful interrogation and will be treated morefully hereinafter.3According to Viera, he told Nestvogel, "I've heardsome rumors goingon about the Union, and for the sake of the Companythat meansusuallythat the Company is doing something wrong, so we betterinvestigate whatthe employees are notsatisfiedwith and tryto please them as best we can.He testifiedfurther, "Of course, [Nestvogel Iagreed with me."The next development of consequence occurred onThursday, January 14, 1972,5 with the discharge of Valdes,allegedlybecause of his union activity. Respondentcontends, however, that it discharged Valdes because ofpoor quality workmanship. Valdes' discharge triggeredpicketing activity by employees on his second shift. This, inturn, caused Respondent to call a meeting of the second-shift employees. Present for Respondent were Nestvogel,Triebitz, the president of Respondent, and AbrahamBaum, one of Respondent's board of directors. Either atthatmeeting, the details of which will be discussedhereinafter, or subsequent thereto, employees importunedRespondent to reinstate Valdes and Respondent agreed toreinstate him on January 17 on the condition that he wouldsign a statement that he was discharged for "bad work"and not for any other activities and that his rehire was on atrial basis. As will further appear, Valdes was reinstated onJanuary 17, but never signed such a statement, whichRespondent assertedly prepared but which it neverproduced at the hearing.Thereafter, as will be also discussed in greater detailhereinafter, Respondent engaged in a course of a conductwhich is alleged to have constituted (1) inducement of itsemployees to refrain from becoming and remainingmembers of the Union, to refrain from giving assistanceand support to it, and to form their own union; and (2)assistance to an employee committee. The record showsthat Respondent's activity on behalf of an inside union orcommittee began during the weekend following the abovedischarge of Valdes, and that there eventuated in lateMarch or early April 1972 an agreement between Respon-dent and a committee of its employees, consisting at thetime of Carlos Esteves, Jr., Carlos Salazar, and JesusAguiar. The agreement has never been signed but the termsthereof have been implemented.The record also shows that contemporaneously with theabove activity in behalf of an inside union or committee,notably from the time of Valdes' first discharge until aboutthe time of Valdes' second discharge, the Union conductedan organizational drive among Respondent's employeeswhich culminated on February 18 in its request toRespondent for recognition as their exclusive bargainingrepresentative, which request was accompanied by an offerto prove its majority status through a check of authoriza-tion cards signed by employees. There have been nofurther contacts between the Union and Respondent sincethisdate.As already appears, the charge in Case2-CA-12586, was filed on February 23, 1972, shortly aftertheaforesaid request by the Union for recognition.Subsequently, on May 5 and June 5, 1972, the Union fileda charge and an amended charge, respectively, in Case2-CA-12656. During the interval between February 23 andMay 5, 1972, Respondent entered into the above-men-tioned agreement with the aforesaid employee committee.4According to Viera. this took place before Christmas,whereas Valdesfixed the time as during the first days of January 1972. However,I find itunnecessary to, and do not,resolve this conflict in testimony.5Alldateshereinafterare in 1972,unlessotherwise indicated. TAPPANKNITTING INDUSTRIES, INC.B.The Allegations of Section 8(a)(1) and (2)1.The alleged interrogation in violation ofSection 8(a)(1)The complaint in Case 2-CA-12586 alleges that DieterNestvogel,Respondent'splantmanager, interrogatedemployees concerning their membership in, activities onbehalf of, and sympathy for, the Union. Viera, Valdes, andemployee Armando Matech testified in this regard for theGeneral Counsel, whereas Nestvogel, although called as awitness for Respondent, was not questioned about it. Asalready found, the alleged conduct occurred in lateDecember 1971 or early January 1972, subsequent to thetimewhen Nestvogel had been told by Viera that he(Viera) had heard rumors of a union coming into the plant.According to Viera, Nestvogel had him summon about sixemployees individually to the latter's office during oneafternoon.Among these six were Valdes, Matech, andAguiar, and three whom he could not identify by name.Nestvogel used Viera, who is bilingual, to act as intermedi-ary between the employees and him, as the employeesinvolved spoke only Spanish and Nestvogel spoke onlyEnglish.Viera testified further that he "interpreted for[Nestvogel] only once (i.e., to the first interviewee) andrepeated the same thing [Nestvogel] told [him] to all ofthem," and that, in each interview, the employee involvedwas asked two questions, in the order indicated, as follows:(1) "I have heard some rumors about the Union, do youknow anything about it?" and (2) "What are we doingwrong, what can we do is there anything wrong?" Hetestified still further that, in the case of Valdes, after thefirst question was asked, Valdes became very nervous, tookout a card, identified it as from Local 222 (a sister local oftheUnion herein), tore it up, and, while doing so, said,"this is what I think of the Union." The testimony ofValdes differed somewhat from that of Viera with respecttowhat preceded his producing, and the tearing of, hisLocal 222 union card. According to Valdes, the followingoccurred: He was asked, through Viera, the more specificquestion of who it was that wanted to bring the Union intothe factory.When he answered that he did not know, thenext question asked was whether he was happy with hiswork.Upon answering in the affirmative, Nestvogelremarked that "he had knowledge that he (Valdes) wantedto bring in a union." At this, he (Valdes) produced hisLocal 222 union card and tore it up. As noted above,Matech also testified as to his interview with Nestvogel.According to Matech, he recalls only that he was asked,through Viera, if he knew anything about the Union and ifhe knew who was involvedin it, and that he answered thathe did not know.With respect to the foregoing, Respondent states in itsProposed Findings of Fact that "the only questions askedwere whether the employees knew about union activitieswithin the plant,and whether management was doinganything wrong that was causing dissatisfaction. While6 See my finding in fn. 14.7SeeWylieManufacturingCompany,162 NLRB 799 and 170 NLRB 991,enfd 417 F.2d 192(C.A. 10).8 SeeBlueFlash Express, Inc.,109 NLRB 591.9The date of the meeting found above is in accord with the testimony of5reemphasizing that this conduct cannot be condoned, italso appears that the incidents of questioning were so briefand so isolated as to be inconsequential."I cannot agreethat Nestvogel's conduct-of summoning about 6 employ-ees, among some43 employees6 who were the object of theUnion's organizational campaign, one at a time to hisoffice, and there interrogating them about what they knewabout union activities within the plant-was isolated.? Norcan I agree, in view of the credited testimony of Valdes asto what occurred during his interview, that it was so briefas to be inconsequential. Accordingly, in light of all theabove andsince,as will appear hereinafter, these acts ofinterrogation occurred in a context of other conduct clearlyviolativeof the Act, I conclude, and find, that byinterrogating its employees as to their knowledge of theactivity of the Union in the plant and as to their or theirfellow employees' connection with such activity, Respon-dent violated Section 8(axl) of the Act.82.The alleged inducement of employees torefrain from membership in, assistance to, andactivity on behalf of the Union, in violation ofSection 8(a)(1)3.The allegedassistanceto an employeecommittee in violationof Section8(a)(2)The complaint in Case 2-CA-12656, like the complaintin Case 2-CA-12586, alleges that Respondent engaged ininducement of the type described in subsection 2, above, inviolation of Section 8(a)(1) of the Act. And the complaintin Case 2-CA-12656 alleges, in addition to the aforesaidinducement, that Respondent engaged in assistance of thetype described in subsection 3, above, in violation ofSection 8(a)(2) of the Act. Inasmuch as all these allegationsinvolve interrelated conduct, I shall, in the interest ofexpediency and coherence in presentation, consider themtogether.The record evidence with regard to the aforesaidallegations of the two complaints herein is as follows: Asalready noted, on the evening of January 14, followingValdes' discharge earlier that day, Respondent held ameeting of its employees in the plant .9 Luis Aguilera,10 theforeman of the second shift and an admitted supervisor,acted as interpreter. Discussion was then had between theemployees and Respondent's representatives, Triebitz,BaumandNestvogel,about increased pay for theemployees; about lockers and brushes for the employees;about the Union and the formation of an inside union; andabout returning Valdes to his job. As to these matters, theemployees were told that "for the time being" there wouldbe no increase in pay; there is no indication as to whatdisposition, if any, was made concerning lockers andbrushes; so far as appears, no definite action was takenwith respect to the formation of an inside union; and therecordis inconflict as to whether the question of Valdes'return to work was resolved at that time. Thus, accordingMatech,which I find more accurate than the testimonyof Triebitzthat thisoccurred about the first weekin January.10Referred to incorrectly in the recordasAgular and AguilarAccordingly, I hereby correctthe record to show that the name of thisindividual is as designated above 6DECISIONSOF NATIONALLABOR RELATIONS BOARDto Matech, the matter of Valdes' return was resolved at thismeeting,whereas Nestvogel testified that it was resolved inhis office where he was visited by employees Matech andTorres, who urged that Valdes be returned to his job. I finditunnecessary,however,to make specific findings in theserespects herein,for it suffices to find,as I do here, thatNestvogel did agree at one of these meetings to Valdes'return to work.While Nestvogel did not pinpoint the time when headmittedly agreed to Valdes' return, I am satisfied that, sofar as management was concerned,this was already settledby Saturday afternoon, January 15, when Viera, acting as aconduitofmanagement, approached Valdes on theparking lot, in the presence of Matech and Valdes' wife"and said to Valdes that he had been told by Joe Goldbergto tell the employees that he (Goldberg)was interested informing an inside Union and that the employees could getthe same benefits through an inside union as they could getthrough an outside union.12The record shows further that Viera made a similaroverture to employee Francesco Delgado,telling him alsoat the time, in effect, that employees would not have duesto pay if theyhad an inside union.On Monday afternoon, January 17, the day on whichValdes returned to work,13 Respondent took the next steptoward implementation of Goldberg's "idea." The employ-ees on the second shift were told by Aguilera to stop theirmachines as they were, upon Nestvogel's instructions,going to hold an election for their shift representative.Aguilera then distributed slips of paper, and, in accordancewith his directions and, in his presence, the employeeswrote thereon the name of the employee of their choice assuch representative.Valdes became the elected shiftrepresentative,and, as Valdes described it, "[he] wassupposed to present to the Company whatever the workerswanted, whatever the Company wanted to tell the workers[he]was [to be]a representative between them ...."Other elections for shift representatives were held on thethird and first shifts about that time. As a result of theseseparate elections, Valdes became the representative of thefirst shift also, and employee Carlos Esteves, Jr., becamethe representative on the third shift. It is noteworthy thatValdes testified, without contradiction, that, at this verytime, the employees wanted an outside union and Respon-dent wanted an inside union.The ensuing month did not yield much in the way of11Valdes had just brought Matech and Torres to work in his automobile,as he had been doing before his discharge.12Viera explained during his testimony that Goldberg,one of the ownersof Respondent,had arrived from England the day before and had told himto tell the employees about his(Goldberg's) "idea"of having an insideunion in the plant.Goldberg did not testify in this proceeding.13Valdes had received a message from Torres and Matech over theweekend that he was to return to work Monday afternoon.14The parties stipulated that there were approximately 43 employees inthe production and maintenance unit,which is appropriate for bargainingpurposes.Ireceived in evidence 20 signed authorization cards, each ofwhich designated the Union as the bargaining agent of the signatorythereto. Each card was authenticated by Rosen as having been signed by anemployee in the above unit.However,itwas stipulated thereafter that one,Luis C.Pardo, the signatory to one of these cards,was no longer employedby Respondent on February 18, 1972; and it appears from the record thataffirmative results, despite the above effort at internalorganization.Thus, according to Valdes, while the thirdshiftpresented demands to Cyril Solomons,the plantcontroller,during his employment tenure he neither talkedto the employees,nor functioned in any respect,as shiftrepresentative.The record shows,in this connection, thefollowing overlapping developments from the time ofValdes' first discharge until shortly before his discharge onFebruary 17: Officials of the Union conducted about 10meetingswithRespondent's employees,the number ofemployees in attendance ranging from 15 at a time and aslow as 1, during which meetings employees signed unionauthorization cards.Except for the first such meetingwhich took place outside the plant on the night of Valdes'firstdischarge,all the remaining meetings,beginning onJanuary 15, appear to have been held at a Holiday Inn inOrangeburg. The Union's organizational drive reached itsculmination on February 18, when Saul Rosen, themanager of the Union,appeared at the plant and advisedTriebitz of the Union's claim of majority status amongRespondent's production and maintenance employees andoffered to demonstrate the Union'smajority status througha check of union authorization cards.Rosen also handedTriebitz the following letter,which he had signed asmanager of the Union and which was addressed toAbraham Baum,as "President"of Respondent:Local140, International Ladies' Garment Workers'Union,AFL-CIO,represents a majority of the prod-uction and maintenance workers at your plant locatedat 100 Hunt Road,Orangeburg, N.Y.We are prepared to demonstrate this majority bycard count checking names of the workers against thenames appearing on your payroll records or W-4forms.This check can be conducted by any mutuallyacceptable impartial third party or agency.This is a continuing demand.And on the same date,Rosen confirmed the aforesaid visitby the following telegram to Triebitz from him:Thiswillconfirm our visit this date prepared todemonstrate majority representation for workers yourplant at above address.So far as appears,Respondent failed to respond to theUnion's aforesaid demand for recognition.14Before the Union's aforesaid communications, on a daynot clearly fixed in the record,15Respondent held aanother card bears the name of Charles Hagne, that Respondent did notemploy anyone by that name,but did employ someone named Charla-magne from December 1971 through February 18,1972. In all thesecircumstances,and as,in respect to the last-mentioned card, it does notclearly appear that Charles Hagne and Charlamagne are one and the sameperson,I find that,except for that card and the one signed by Pardo, theremaining 18 cards,whose authenticity has not been disputed byRespondent,are valid designations of the Union as their bargaining agent inthe stipulated appropriate unit herein.Iam persuaded also, and find, that the Union's aforesaid continuingdemand for recognition,although supported by less than a majority of theemployees in the appropriate unit, was not a bare claim but a colorableclaim sufficient to raise a question concerning representation under the Act.1sValdes testified that this occurred about a month after the firstelection for shift delegates.Delgado testified that the date was February 17.The latter date seems inaccurate, since it is evident from the record thatthese elections occurred on a day in advance of Valdes'second discharge, TAPPAN KNITTING INDUSTRIES, INC.meeting with its employees on the first and second shifts.About 3 p.m., which marks the end of the first shift and thebeginning of the second shift, Nestvogel had Viera shutdown all the machines and inform the employees that ameeting was to be held by management in the front part ofthe warehouse.Representing management were Nestvogeland Solomons. According to a composite of the credibletestimony of Viera,Matech, and Delgado, Nestvogelindicated to the assembled employees that he had heardsomenews about the Union and would like to find outwhat the Company was doing wrong. He also appealed tothem to resolve their problems within their ranks, like "afamily," and "to give him a chance as a foreman of theCompany toorganize an insideunion, in order to justifyhis position before the Company." In response to Nestvo-gel's opening remarks, employees came forth with theiroral demands, with Valdes doing most of the talking andmentioning that improvements were being sought as towages, holidays,vacations,health and accident insurance,etc.Thereupon,Solomons indicated that such demands asthe employees had should be presented through theirrespective delegates,in writing,and asked to be given 48hours or more to think about these demands and discussthem with "the other authorities of the Company." Valdesanswered,in turn,that "he was goingto tryto, if at allpossible, to give [Solomons] that period of time." Appar-ently, at this point, either Nestvogel or Solomons indicatedthat new elections were to be held for shift representatives.Whereupon, Nestvogel and Solomons conducted two suchelections. The employees were asked to identify themselvesas to their shifts by a show of hands, and they then votedfor a representative on the first or second shift,as the casemight be. They registered their choice on slips which werehanded to them by either Viera or Aguilera, the foremanon the second shift.Valdes was again elected shift delegatefor the second shift; and Delgado was elected to that officefor the first shift. The record shows further that in anelection among the employees on the third shift, CarlosEsteves, Jr., was reelected shift representative.As noted above,the parties are in agreement that thesecond discharge of Valdes occurred on February 17.16Thereafter, on Saturday, February 19, 2 days after theabove discharge, Delgado had a conversation with Triebitzin the plant in the presence of the employees on the firstshift.According to Delgado's uncontroverted testimony,Triebitz came to him and said that the cards signed for theUnion were not valid; that he (Triebitz) had somebodythat could give him back the cards; that he (Triebitz) wasgoing to take him to the Union, and the cards would behanded to him in person; that the Union was a racket; thatthese elections occurred on a day in advance of Valdes' second discharge,which the parties agree occurredon February 17.16Valdesfixed the time of this discharge as 2 days before Washington'sBirthday,but he did not give the date thereof In view of this, I accept theagreement of the parties as to the actual date.lrAccording to Delgado, Triebitz gave as the reason that Valdes "worksfor theUnion";according to employee Duran Hincapie, when asked byDelgadoto rehire Valdes,Tnebitz refused because Valdes was gettingbenefits from the Union.In this connection,Triebitz admitted saying in hispreheanng statement to counsel for the General Counsel that,during theaforesaid conversation with Delgado and others,"there may have been adiscussion about Valdes.. I might have said that I would not be surprisedif he waspaid bythe Union."7itwas directed by the Mafia and that he could presentproof that Valdes was being paid by the Union. Alsoaccording to Delgado, Triebitz said the following: (1) hewouldn't take Valdes back because of his ties with theUnion; 17 (2) hewas askingthe employees for a chance towork withan insideunion for 3 months, and, "if the insideunion wouldn't work out, [they] could still go to the otherunion"; (3) he was going to give those employees who hadbeen working more than 6 months $3.50 an hour; (4) hewas going to give them the same benefits as the employeeshad through an inside union in the other plant ofRespondent operated under thename ofTrend Textiles;and (5) the employees would receive double pay for workon the coming holiday (Washington's Birthday). Inaddition, according to Delgado, those employees amongthe group who "agreed with [Triebitz] as to the Company'sproposition," asked to have theirunionauthorization cardsreturned.That thesituationrespectingan internalorganization atthisplant improved after Valdes' second discharge isapparent from the record. Thus, Triebitz testified asfollows: "It was goingthrough the whole month of Januaryand nothing was really being done about the whole thing.Then, finally, after the firing ofJesusValdes,18 they finallygot ahead and they came and said, `Look, we wereundermined, we weren't doing anything on it, we wantedto,but there was too much fringes among the fellows.' Isaid, 'I can't come and tell you what to do. You have towrite it on your own and come to me and do it like men.'Then they went ahead and voted on their own new shiftdelegates ...." The above election for shift delegates,which was the third, occurredat a timenot fixed preciselyin the record. Thus, Delgado, the only witness who testifiedat any length in this regard, indicated that he worked onFebruary 22, 1972, until 3 p.m. and "started the strike" 1sthe next day, and that, upon his return to work after the"strike," (which apparently lasted a day or so, witness thefact that he was at work the following Saturday,) he foundthat Valdes, who had been the second-shift representativeat the time of his second discharge, and he, who was thefirst-shift representative when he went on strike, had beenreplaced in that capacity by employees Carlos Salazar andJesus Aguiar,20 respectively; and that Esteves, Jr., was stillthe representative on the third shift.There followed writtendemandsfrom the employeesdatedMarch 13 and 15, 1972, which demands reachedRespondent on or about these dates. The first suchdemandswere on a single sheetsigned by Aguiar and borethis long caption, "List ofPetitionsThat Is Workers OfTappan Knitting Industries Co. Would Like To Present Tois I find that Tnebitz was referring here to the second discharge ofValdes.19The record is devoid of any details concerning the "strike."All thatappears is that it occurred several days after Valdes' discharge20He,too, is incorrectly referred to in the record as Agular. I amtherefore correcting the record throughout to show that the name of thisindividual is as designated above. Although the use of the incorrect name ofAgular for both Aguilera and Aguiar is unfortunate, the seeming confusionis obviated by bearing in mind that when the reference is to the foreman onthe night shift or when the first name Luis also appears,the one intended isAguilera,and when the reference is to a shift representative or delegate orwhen the first name Jesus also appears the one intended is Aguiar DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Management For Consideration And Approval." Itincluded proposals as to wages, vacations, holidays,overtime, hours of work, and insurance benefits. Thesecond such demands, which repeated the proposals on thefirstdocument with some minor changes and additions,were signed by Aguiar, as representative for the secondshift (he had not appended this designation to the March13 document) and by Carlos Salazar as representative forthe first shift.Although a space was provided for thesignature of Carlos Esteves as representative of the latenight shift (the third shift), it was left blank. It is apparent,however, and I find, that Respondent viewed these two setsof demands as coming from all the employees, and thatthey were presented by the shift representatives involvedon thatbasis.Triebitz described the March 15 document,which consisted of three pages and had a more formalappearance than the first one as follows: "They wentahead and made it a little better English and a little morelegal of what the contract should be and they gave it to us.Isaid, `Fine, give me a few days to read it over and giveyou my suggestions, let us see if we can come to somedecision.' "The preamble of the second document indicates thatRespondent allowed the employees to meet on its premisesfor the purpose of formulating their demands. It reads asfollows:DUE TO THE EXISTENT DISCONTENT AMONG THE WORKERSOF THIS PLANT, AS A RESULT OF A TOTAL IGNORANCE OFOURS RIGHTS, BENEFITS AND WAGES AND WITHOUT AWRITTEN INDIVIDUAL INSURANCE POLICY IN OURSHANDS, WE CONSIDER IT AS A SORT OF IRREGULAR ACTSBY THIS COMPANY. FAILURE IN PROVIDE EACH WORKERWITHA WELLINFORMED DOCUMENT,REGARDING THEIRRIGHTS AND BENEFITS.THEREFORE:WE WORKERS OF THISPLANT, IN ADEMOCRATIC AND PACIFIC WAY WITHOUT ANY KIND OFEXTERNAL ADVISE FROM ANY LOCAL UNION, ORSOMETHING LIKE THAT, HOLD A MEETING THAT IT TOOKPLACE WITHINTHE PREMISES OF THISPLANT, WITH AFULLCONSENTOF THE...TAPPANKNITTINGINDUSTRIES INC. OWNERS.BY THE WAY IS OURS DESIRETO GIVING THEM OURS MOST AND SINCERE THANKS, FORTHE FACILITIES GIVING TO US IN REACHING OUR GOALAND OBJECTIVES. THEREBY, WE WANT TO LET YOU KNOW,THAT WE ARE VERY CONSCIOUS THAT EVERY RIGHT, HASTOO A DUTY. AND THAT IT IS OURS PURPOSE TO STATEHERE ANDNOW, THAT WE SHALLDO OURS BEST EFFORDS,TO IMPROVE OURSELVES,IN ORDERTO MAINTAIN THEPRODUCTION IN THE HIGHEST QUALITY.At the first negotiating session which occurred in thelatter part of March,21 the demands set forth in the March13and 15 documents were considered and discussed.Triebitz,who was the only witness as to what occurred,described the result of these discussions as follows: "Weironed out the differences between experienced and non-experienced employees, vacation, and we came to some21The exact date is not revealed by the record.22According to Tnebitz,he did not record in the document theagreement to pay an additional 10 or 15 cents to two or three employeeswho were then already receiving the maximumhourly pay set forth in G.C.Exh. 8.23The scope of the grievance understanding is apparent from thesort of an agreement, at which time they said they wouldgo back to their fellow workers and discuss it with themand get a final decision." As to the developmentsthereafter, Triebitz testified further that "They went backto their workers and they had agreements and non-agreements.They came back for further clarification, ofwhich we then had another discussion and finally finalizedit.Then they came back and said, `Fine, they agreed to it ahundred percent.' " Whereupon, also according to Trie-bitz, he wrote down what they had agreed upon. The latteris inevidence as General Counsel's Exhibit 8; it lists onthree pages in a sketchy manner: (1) the rates of pay forknitters with and without experience, and for inspectionand shipping workers, which rates of pay were substantial-ly in accord with those demanded in the two documents ofemployee demands;22 (2) aprovision as to vacationsslightly different from what appeared in the demands; (3) aprovisionas to working hours as demanded by theemployees; (4) provisions as to sick leave, as to griev-ances,23 and as to stealingand drinking, none of whichwere mentioned in the above written demands; and (5) astatementthat, as to Blue Crossinsurance,"a new plan isbeing investigated at themoment."On the fourth and lastpage of the document are what appear to be some notesunder the caption of "Duties of eachKnitter & Examiner-?"; and separated therefrom on the same page are listedsuch items as "public telephone," "alarm door," "garbage,"and "not leaving beforehand." The question mark after thecaption on this page and the separate and sketchy languagewith respect to everything appearing on this page suggesttome,and Iinfer and find, that these matters werediscussed with inconclusive results. I note, too, that thedocument is undated; is devoid of any preamble; does notidentify the parties thereto; has no description of the unitof employees covered thereby, no recognition clause, andno execution clause; and bears no signatures of any of theparties thereto. Indeed, Triebitz acknowledged that neitherRespondent nor any of the three shift representatives hasever signed the document, although the terms thereof havebeen put into effect. Triebitz explained this situation asfollows: "The only thing I didn't do was I spoke to myattorney and I wanted to put it intomorelegal words andhe suggestedwe wait until this hearing is over . . . .It isexecuted in the sense that it is a verbal supplement. Wehave lived up to every part of the agreement that we saidwe would.24 The workers seemed to have lived up to theirpart of the agreement." I conclude, and find, that the firstthree pages of the above document, when viewed in thelight of the above parol evidence with respect thereto,constitutes, despite its many deficiencies in content andformat, the collective-bargaining agreement between Re-spondent and the employee committee herein, and coversan appropriateunitofRespondent's production andmaintenanceemployees; that it was entered into late inMarch or early in April 1972; and that it was in force andeffect at the time of theinstanthearing.following language thereof:"Each shift shall report all its grievances to itsrespective representative who will so report to management "24Tnebitz indicated that the employees were thencovered by the oldBlue Cross policy and that Respondent was trying to arrangefor a new planof coverage for its employees. TAPPANKNITTING INDUSTRIES, INC.It is apparent from all the foregoing, and I find, thatRespondent,upon learning of the organizational efforts inbehalf of the Union, took steps to counteract these effortsand to promote a rival organization, and that, in doing so,itcontravened the Act. Thus, it exceeded permissiblebounds and violated Section 8(a)(1) of the Act: (1) bypromising economic benefits to its employees in order toinduce them to form an inside union,namely(a) the samebenefits through an inside union as they could get throughan outside union, free from the payment of dues, (b) thesame benefits through an inside union as were then beingenjoyed by employees of its affiliated company who werebeing represented by an inside union, and (c) wageincreases, as well as double time, for working on Washing-ton'sBirthday, which holiday wasthen in theoffing; (2) byarranging for, and conducting, elections among its employ-ees on company premises and company time to elect shiftrepresentatives(one for each shift)who were to ascertainthe demands of its employees as to working conditions andthen present them to it and negotiate concerning acontract; and (3) by urging, and offering to assist, itsemployees to effect the return from the Union of theirsigned authorization cards.In addition, the conduct described in (1), (2), and (3)immediately above also contravened Section 8(aX2) of theAct in that it constituted illegal sponsorship of, interfer-ence with, and assistance to, what was to become thecommittee herein, a labor organization acting in behalf ofthe employees sought by the Union.25It is further apparent from my findings heretofore thatRespondent's illegal conduct did not stop with theestablishment of the committee. Thus, I have also foundthat, in lateMarch or early April 1972, Respondententered into a collective-bargaining agreement as to itsproduction and maintenance employees with the commit-tee, then comprised of Carlos Esteves, Jr., Carlos Salazar,and Jesus Aguiar, which agreement increased wages andemployee benefits and granted new benefits to the coveredemployees, all this at a time when there was pending acolorable claim by the Union for recognition as theexclusive bargaining agent of the aforesaid employees in anappropriate unit. It follows therefore, and I find, thatRespondent's conduct of entering into this collective-bargaining agreement with the employee committee herein,during the pendency of a rival conflicting claim ofrepresentationamong the employees covered by saidagreement in an appropriate unit and at a time when thesaid employee committee had not been certified orproperly designated as the collective-bargaining represent-ative in an appropriate unit of these employees, was intotal disregard of the neutrality required of Respondent insuch circumstances, and that Respondent rendered illegalassistanceand support to the committee thereby, inviolation of Section 8(a)(2) of the Act.26 In addition, byfully implementing all the terms of this agreement,as alsofound herein, Respondent similarly violated Section 8(a)(2)of the Act, and I so find.25 SeeIrving Air ChuteCo., Inc,149 NLRB 627,enfd.350 F.2d 176(C.A2);Higgins Industries, Inc.,150 NLRB 106;Ambox, Inc.,146 NLRB520.4.The alleged discriminatory discharge of Valdeson January14, 19729a.The employment history of Valdes prior toJanuary 14, 1972As already found, Valdes started his employment withRespondent on October 2, 1972, as a knitter. He wasassigned to the second shift throughout his two periods oftenure;i.e., fromOctober 2, 1971, to January 14, 1972, andfrom January 17 to February 17, 1972. During each period,his foreman was Aguilera. He worked a 56-hour week; i.e.,2 12-hour days and 4 8-hour days. His duties called forattending five knitting machines,but there were timeswhen he attended less than five machines because of thebreakdown of a machine or machines. When operating ingood order, each machine usually produced "over one roll"or bolt of knitted clothin an8-hour period. Each of theabove periods of tenure ended with Valdes' discharge."Although Respondent reinstated Valdes shortly after thefirst discharge upon the importuning of some of his fellowemployees, it refused to do so when importuned by someemployees after the second discharge.b.Valdes' union activityThe interest of the Union in organizing Respondent'splant was triggered by Valdes. Thus, within a month afterhishire,Valdes got in touch with Local 222 of theInternational Ladies Garment Workers' Union, AFL-CIO,which was the incumbent union at his prior place ofemployment and of which he was a member, in order "tobe transferred." As Respondent's Orangeburg plant wasunorganized, and as Local 222's jurisdiction did notencompass that plant, Local 222 apprised Local 140, whichhad such jurisdiction, of the situation. In consequence,Valdes heard from an officer of Local 140 and a meetingbetween officials of Local 140 and employees Valdes, LuisPardo, Paul Rodriguez, Enrique Torres, and ArmandoMatech was held on December 4, 1971, at a diner in thearea of the plant. These employees posed numerousquestions to the union representatives about union bene-fits,union contracts, and the general direction that anorganizational campaign would take. Authorization cardswere then distributed and all the above-named employeessigned them. Thereafter, Valdes spoke to his fellowemployees about the Union "outside of [his] work."As heretofore found, word of the organizational activityat the plant reached Nestvogel, the knitting technician andplant manager, through employee Viera before Christmas,and either in late December of that year or early inJanuary 1972, Nestvogel had Viera summon about sixemployees, including Valdes, individually to his (Nestvo-gel's) office, where he spoke to each one about the Union.With particular reference to Valdes, I have found furtherthat he was asked by Nestvogel who it was that was tryingto bring the Union into the factory, and to his reply that hedid not know, Nestvogel answered that he (Nestvogel) hadknowledge that Valdes was the one, whereupon Valdes28 SeeNorthrop Corporation,Ventura Division,187 NLRB No. 26, andcases cited therein treating with the conflicting representationclaims forNeubury Park's technical and officeworkers 10DECISIONSOF NATIONALLABOR RELATIONS BOARDtook out his Local 222 union card and tore it up. It ispatent therefore, and I find, that Respondent had knowl-edge that Valdes was the leading protagonist of the Unionin the plant.c.The reason given by Respondent for the aforesaiddischargeOn January 14, which was a payday, Nestvogel,accompanied by Aguilera, approached Valdes at thebeginning of the second shift at his place of work.Nestvogel handed Valdes his check for the workweekending on Tuesday, January 11, and through Aguilera,who acted as interpreter, told Valdes that he was beingterminated. Although Nestvogel and Valdes gave differentversions as to what was said at the time,it is clear from thetestimony of both of them that Valdes was told byNestvogel that he was being discharged because ofunsatisfactorywork. Accordingly, as no useful purposewould be served by resolving the conflicts in suchtestimony,Ineed not, and do not, do so here.d.The validity of Respondent's defenseIt is apparent from the record that up to the time ofValdes' first discharge, Valdes had not been criticized forthe quality of his work. Indeed, Valdes gave uncontradict-ed testimony, which I credit, that management had nevercome to him and told him that bolts of fabric which hadcome from his knitting machines were seconds,and thatAguilera had told Torres and him severaltimesthat theywere "the two best machine operators. " 27 Significantly,too,Nestvogel testified that Valdes was given a 2-day trialperiod when hired and appeared to be able to perform asan experienced knitter for a time thereafter.However, hegave ambivalent testimony as to the duration of Valdes'satisfactory performance. Thus, he testified variously that(1)Valdes appeared to be able to perform as anexperienced knitter "after the first two days and thefollowing months" and(2) Valdes "was performing fair"for the first 2 days and the period of 4 to 6 weeksthereafter.And, as to the latter, although he testifiedfurther that there was a time during December (about 2months or more after Valdes was hired)when he noticedfrom the inspection reports on Valdes' work,which cameto him orally, and from Valdes' work tickets, that Valdes'work was getting worse,he admitted that,in suchinstances,it could be the knitter's fault, or the fault of themachine or the fault of the yarn, and that he did not go toValdes and ask Valdes personally about it, but asked hismechanics to check out the machines being worked byValdes 28 In all these circumstances, I find that Nestvogel'stestimony was less than forthright,and that Valdes gavemore reliable testimony as to the quality of his work priorto his first discharge.27According to Delgado,who was also a knitter,Valdes'knittingmachines were more difficult to operate than his own.28More specifically,Nestvogel testified,during cross-examination, thathe "could not recall any particular time [between December and January14, that he talked to Valdes about the fact that there were some damagedgoods coming off Valdes' machines 1"; that he"quite often walked throughthe plant and talked to individual knitters and told them to watch out forfabric, especially around this time,December and January,trade was goingIt is noteworthy in this connection that,although a ticketwas attached to each roll of cloth when it left the knittingmachine,and,inter alia,identifiedby hisnumber29 theknitter involved,and although each ticket showed theresultsof the inspection of the roll by an inspectorthereafter,Respondent did not have either the tickets forthisperiodrelating toValdes, or the book in which thedata from the cards were entered.And the explanationtherefor,which was given by Solomons, was less thanconvincing.Thus,Solomons testified that "we have a newplant manager who has come from another company whois installing his own system,the system that he operated inhis previous employment and we are very short of space inthe offices and unfortunately they have been discarded.The man isa veryruthlessman, he comes in like awhirlwind and before we knew where we were the officewas out of joint and when I looked for them I couldn't findthem."This claimed disappearance of the cards apparentlyoccurred after counsel for the General Counsel herein paida visit to Respondent's office for purposes of investigatingthese cases. At that time, Respondent admittedly had in itsoffice several boxes which contained 3,000 or 4,000 ticketscovering rolls of cloth produced by Respondent's ma-chines,and, from these,Solomons selected and showedcounsel "somewhere between 6 and a dozen" ticketsbearing Valdes' number. That Respondent would, in theface of its claim that Valdes was discharged because hiswork was unsatisfactory and the apparent relevance of thetickets on the issue of the quality of his work;and in theface of the above manifest interest of counsel for theGeneral Counsel in the tickets relating toValdes' work,have failed to take the necessary precautions to preservesuch records, renders highly suspect the claimed discardingof these tickets.Inote,too, that although Solomonstestified that he had checked Valdes' tickets before counselfor the General Counsel had come to the plant, headmitted that he had not made a survey of the tickets ofany other knitters to show to counsel for comparisonpurposes at that time.Inote,further,thatalthoughSolomons testifiedthat, at the middle of January, Valdes'tickets had a greater amount of errors than did the otherknitters,Nestvogel,who actually dischargedValdes,testified as follows as to this personnel action: "I have nottaken any comparison between knitters between sets ofmachines. . .if I have complaints frequently, then I justdecide at this point that it is too frequent, and now,I can'tgiveyou anyamount of rolls, any amount of damageswhatsoever[sic]because-if that is an excuse,it is notsupposed to be an excuse.I can [sic] and I don't have timeto do paper work for quality to that extent . . . I had tomore or less act from experience or on my own judgment."e.ConclusionsIn all these circumstances, including my findings aboveslow and it was more quality to be watched than quantity"; and that he"cannot recall any particular instance telling Mr. Valdes that he is makingpoor work and he should improve."And at another point,Nestvogel alsotestified that he does not"customarily"discharge people without a warning,"but it does happen."29 In cases where more than one knitter was involved, the work of eachcould still be determined from the card,according to Respondent. TAPPANKNITTING INDUSTRIES, INC.that: (1) Valdes had, as of the time of the discharge onJanuary 14, not been discharged by management becauseof the quality of his work; (2) Valdes had been told byAguilera, his foreman, that Torres and he were "the twobestmachine operators";(3)Nestvogel was less thanforthright in his testimony that the quality of Valdes' workwas, during the' month before January 14, less thansatisfactory; (4) Solomons' testimony that in the middle ofJanuary Valdes'work had a greater number of errors thanthe other knitters lacked probative force; and (5) suspicionattaches to Solomons' further testimony that the ticketsshowing the inspectors' appraisal of Valdes' work on everyroll of material produced by Valdes had been discarded, Iconclude, and find, that Respondent's defensethat Valdes'work during the months before his first discharge wasunsatisfactory is lacking in merit.Accordingly, as Valdes was the leading protagonist in theUnion, as Respondent had knowledge thereof,tas Respon-dent's animus toward the Union is evident from the unfairlabor practices found herein with respect to its efforts todefeat the Union and have the employeesestablish aninternal union, as Valdes was discharged precipitately andwithoutwarning,and as Respondent's defense that itdischargedValdes because of unsatisfactory work islacking in merit,it follows therefrom,and I infer,and find,that the claimed unsatisfactory work of Valdes was apretext masking his discharge because of his union activity.And I find further that Respondent thereby violatedSection 8(a)(3) and (1) of the Act.5.The alleged discriminatory discharge of Valdeson February 17, 1972(a)Valdes' employment history from January 17 toFebruary 17, 1972As already found, Nestvogel was importuned by Torresand Matech shortly after Valdes' discharge on January 14to rehire Valdes. Whereupon, he mentioned the matter toSolomons and they decided to rehire Valdes. The condi-tions of rehire were that Valdes would sign a documentstating that the quality of work would improve in everyway, and that he would work on a trial basis for I month.On Monday, January 17, the date of Valdes' rehire andreturn to work, he was advised of these conditions andaccepted them. However, no such document was everpresented to Valdes for his signature. Triebitz testified, inthis regard, that such a paper was prepared and given toSolomons, and that he "thought it was taken care of but[heguesses] it never was." No such document wasproduced at the hearing. According to Triebitz, it "said inessence that the only reason he was fired was because ofbad work and that he will have a trial period to improve hiswork and if his work continues and it is as good as, well,when he originally started that we have no objection."Apart from the fact that I have heretofore found lacking inmerit Respondent's claim that Valdes' work was unsatis-factory for a period before his first discharge, it is clearthat, during the month that elapsed from his rehire until hissecond discharge, his work was deemed satisfactory. Thus,30Thefindings as to this conversation are based on the creditedtestimony of Valdes. Although Vieratestified that he told Valdes that he11Nestvogel testified that,afterValdeswas rehired"[Valdes]was trying much harder to do a good job, yes, and, as amatter of fact,[he] cannot find any-or he cannotrememberany particular bad quality . . . . As far asquality, [Valdes] improved, [Valdes] went back to hisoriginalway of working."It is thus apparent,and I find,that Valdes complied with the conditions of his rehire anddid satisfactory work during the trial period of 1 monthafter his rehire.(b)The episodewhichallegedly precipitated thesecond discharge of ValdesOn Thursday, February 17, Valdes reported to work at 3p.m., which was the starting time for the second shift. At atime that day not fixed in the record, he asked Vierawhether Washington's Birthday,which was being celebrat-ed on Monday, February 21, was going to be a paidholiday. Viera did not know and said that he would inquirefrom Nestvogel. Subsequently, Valdes had occasion to takea finished roll of knitted goods to the appropriatedepartment. Along the way, Valdes saw Viera at work onone of the knitting machines. Valdes approached Viera andasked him whether he had spoken to Nestvogel. Vierareplied that he had learned from Nestvogel that Nestvogelhad met with the employees on the third shift and thatNestvogel and they were in agreement to have seven paidholidays a year, and Washington's Birthday was not to beone of them. This evoked from Valdes the comment, "Howcould that be possible. Washington's Day is an importantday?"30It also triggered,upon Valdes' return to his placeofwork,discussionsby Valdes with fellow employeesconcerning the matter of Washington's Birthday not beinga paid holiday.The evidenceis in conflictas to what occurred at thispoint.Valdes' version was as follows: He had separatediscussions on this subject with two knitters,namely,Torres and one Sarafin,whose knitting machines were nextto his, and stayed in the vicinity of his own machines whiledoing so. At this juncture, Larry Abbruzzese, who, I find,was the head mechanic, came over to him. Four of his fivemachines were then working,and the other was out oforder.Abbruzzese told him not to talk with fellowemployees anymore and to attend to his machines. Heresponded thereto by challenging Abbruzzese's right to callthismatter to his attention, saying that Abbruzzese "wasjust a mechanic." Whereupon, Abbruzzese replied that hewas going to take him(Valdes) before Nestvogel. Ab-bruzzese did so soon thereafter.The differing version of Abbruzzese was as follows: Hewas setting up a different pattern on a knitting machinewhich was about two machines away from Valdes' knittingmachines at the time Valdes reported for work. He sawValdes go to his work station, get his machines running,and then start to walk around the plant talking to differentknitters.Valdes would go back to his machines if they werestopped, put up the yam, and walk around some more.This went on for the more than 2 hours that he spent inchanging the pattern on the above-mentioned machine. Athad received an answer from Nestvogel but could not recall what theanswer was,I find this testimony unconvincing and not worthy of credit. 12DECISIONSOF NATIONALLABOR RELATIONS BOARDthe time that he was finished with this job, three of Valdes'fiveknittingmachines "were down"31 for about 10minutes and Valdes was about 8 or 10 knitting machines,or about 40 or 50 feet, away from his own machines andwas talking to one of the knitters. Thereupon, Valdesstarted walking back to his machines, stopped on the wayto talk to another knitter, and then returned to his workstation.At this, he enlisted the aid of employee SergioRojas, a production employee who is bilingual, speakingSpanish and English, to act as an interpreter and tellValdes in Spanish that his three machines have been downand he is going around talking to people, and that "it's allright if he talks to people . . . as long as he is around themachines and the machines are running." Valdes' responsethereto was to shake his finger at him and say that "he(Abbruzzese) is nothing, I don't have to listen to him." Hethen told Rojas to tell Valdes to please run the machine butValdes again pointed his finger at him and repeated, "Idon't have to listen to him, he is nothing," and added, "heisnot even a mechanic. All I listen to is Dieter [Nestvogel ],he is the only one who could tell me what to do." Hesought, through Rojas, to explain to Valdes that he had thesame capacity as Nestvogel, and that he had never had anytroublewith anybody, including Valdes, but Valdesinsisted that he (Valdes) would not listen to him, only toNestvogel.Whereupon, he told Valdes to shut down theremaining two machines and come with him to seeNestvogel and "we would straighten it out."I am persuaded, on the basis of my observation of Valdesand Abbruzzese as each was testifying, that Valdes soughttominimize,while Abbruzzese sought to maximize, thenumber of knitters to whom Valdes spoke during thisepisode, the time spent by Valdes in such discussions, andthe amount of attention Valdes paid to his own knittingmachines when so engaged.However,I shall make noprecise findings in these several respects here. For itsuffices for present purposes to find, as I do here, on thebasis of so much of this testimony as I find credible thatValdes did leave his machines unattended for periods oftime while going through the plant talking to knitters aboutWashington's Birthday not being a paid holiday; thatAbbruzzese spoke to Valdes about the fact that he wasaway from his machines for periods during such conversa-tionswith other employees, explaining that he (Valdes)could talk to other employees so long as he stayed aroundthe machines and the machines were running; that Valdeschallenged Abbruzzese's authority over him, saying thatAbbruzzese was "nothing," and that he would recognizeonly the authority of Nestvogel; and, finally, that thiscaused Abbruzzese to bring Nestvogel into the picture inorder to "straighten it out."31This terminology,according to Abbruzzese,means that the yarn onthe machine has come down from its regular position and the machine hasstopped electrically.32As heretofore found,Valdes had, days before,attended a meetingbetween Solomons and Nestvogel and the employees on the first and secondshiftsduringwhich the presentation of bargaining demands by shiftdelegates was the topic of discussion and elections for shift delegates were(c)The preliminarysessionwithNestvogel andTriebitzWhile Abbruzzese and Valdes were en route to Nestvo-gel'soffice,Nestvogel was coming out of his office. AtAbbruzzese's request, Nestvogel came over to them andAbbruzzese related what had happened. Valdes stillinsistedthat he wouldnot listento Abbruzzese and wouldlistenonly to Nestvogel. About this time, PresidentTriebitz also walked into the plant. He, too, was apprisedof the situationby Abbruzzese.In addition,Abbruzzesetold Triebitz that he "could not have guys act like this to[him], yelling at [him]and all, [thatTriebitzhas] to tell [theemployees] that [Valdes] has tolistento [him]. [Valdes]doesn't want to listen." Triebitz said, at this point, that hewanted to call Baum before acting in the matter.Whereupon, Nestvogel granted Valdes' request to return tohis machines.(d)The terminal sessionLater that day, Vieracameto Valdes' place of work andtold him to stop hismachinesand go to the office. There,he found Triebitz,Baum,Solomons,Nestvogel, andAbbruzzese. Also present were Viera and Rojas, both ofwhom were to serve as interpreters.Of these, all, exceptBaum, testified as to what occurred at that time, withValdes and Viera testifying for the General Counsel andthe others testifying for Respondent. A composite of somuch of the testimony of these witnesses,which I findcredible, establishes the following:Baum inquired fromValdes, through Viera why he was walking around and notdoing his work and why, when the head mechanic told himwhat to do, namely, to run his machines, he did not want tolisten to the head mechanic.Valdesdid not answer thesequestions, saying only that he would bring the Union intothe plant the next day. Baum then commented that he wasnot asking Valdes anything about a union, and that all hewanted to know was why Valdes was walking around andnot doing his work and whether Valdes was going to listento the head mechanic,adding that Respondent cannot runa plant with him walking around. Valdes' only responsethereto was that he was called into the session because hewas trying to get a union into the plant and that the Unionwill be in the plant the next day. At this point, Baum said,"Thatis it,hold it right there,let's get the whole group inhere." The whole crew was then summoned to the office.When they arrived, Nestvogel referred the employees totheir promise to postpone their efforts to bring the Unioninto the plant, and accused Valdes of going back on hisword.32 Valdes kept repeating again and again that "[he is]bringingthe Union in." Thereupon,Baumdischarged him,tellingthegroup,inthe course thereof,thatunionconsiderations were not involved and that, with or withoutaunion,hewould not tolerate insubordination.33again conducted.And he there respondedto Solomons'plea for 48 hours orso after such demands were received to think aboutsuch demands anddiscuss themwith "the other authoritiesof the Company" by saying that"he (Valdes)was goingto try if at allpossible to give [Solomons] that periodof time "33Respondent points in its brief to the testimonyof Abbruzzese, ondirect,thatValdessaid,toward theclose of this session andbefore his TAPPAN KNITTING INDUSTRIES, INC.13e,Analysis and concludingfindingsIt is apparent from my findings above that Valdes wasfaulted on the day of his discharge by Abbruzzese, thehead mechanic, for his conduct of being away from hismachines for periods of time while engaging in a series ofseparate conversations with individual knitters on his shift;he was told by Abbruzzese that he was privileged to speakwith other knitters while at work but was not to leave hisfiveknittingmachines unattended; he challenged Ab-bruzzese's authority over him, saying that Abbruzzese was"nothing" and that he would recognize only the authorityof Nestvogel; when he was questioned by higher manage-ment concerning the aforesaid refusal to recognize Ab-bruzzese'sauthority over him duringa sessioncalled forthat purpose bymanagement,he did not explain hisconduct,insistinginstead that antiunion considerationswere involved and that he would "bring the Union in" thenext day; and management, disclaiming such antiunionconsiderations, asserted that it was discharging him forinsubordination.As to the claimed insubordination, it is apparent fromthe record, and I find, that Abbruzzese was a supervisorwithin the meaning of Section 2(11) of the Act. Thus, thereisundenied testimony by Nestvogel that Abbruzzese hadthe authority to: (1) discharge a knitter, subject only to apostdischarge review by him to determine whether theaction taken was warranted; (2) hire in his absence; (3)take care of any switching of knitters from one machine toanother that is indicated when a knitter is absent fromwork or when a machine breaks down; and (4) order sparepartsandmaterials,asneeded. In addition, it wasAbbruzzese's undenied testimony that he is in charge ofthe other machinists, and that it is his function to makework assignments to them, reserving to himself the moretechnical problems on the machines. And according to theuncontroverted testimony of Triebitz, when he hiredAbbruzzese in November 1971, a month or so after Valdeswas hired, he took Abbruzzese around the plant andintroduced him to various knitters as the head mechanicand as the one in charge 34It follows from all the foregoing that, in refusing toacknowledge the authority of Abbruzzese, a supervisor,and in deprecating such authority, Valdes was guilty ofinsubordination. However, whether this was the real reasonfor his second discharge, as Respondent in effect contends,must be measured against the following: By way ofbackground to this discharge, the record shows, and I havefound, that Valdes was the leading protagonist of theUnion at the plant; that Respondent was aware thereof;that Respondentengaged in an intensivecourse of conductviolative of Section 8(a)(1) and (2) of the Act in its effortsto undermine the Union'sorganizationalefforts at theplant; and that Respondent discriminatorily dischargeddischarge,that"Iwill not listento [Abbruzzese ].Ihave more grey hair onmy head thanhe has.Iam older and he is not telling me what to do," andargues therefromthatValdesindicated thereby a refusal to listen toAbbruzzesein the future notwithstanding management's indication to himthatAbbruzzese had authorityover himHowever,Inote that thistestimony was uncorroboratedby any otherwitnesses, and is renderedquestionableby Viera's testimony that he could not recall that Valdes saidanythingat thispoint other than that "]he is)bonging theUnion in."In allValdes about 1 month before the instant discharge forantiunion reasons.And as to the circumstances surround-ing the second discharge,it is apparent from the abovefindingswith respect thereto(1) that at the session onFebruary 17,Valdes' statement that he was "bringing theUnion in," made at the point when Respondent wasseeking an explanation from him as towhy hehad refusedto listen to Abbruzzese and had left his machinesunattended,triggered the hasty action by Respondent ofcalling all the employees who were at work into the session,where it reminded them of their promise to postpone theirefforts to bring the Union into the plant and accusedValdes of going back on his word, and, in their presence,discharged him; and (2) that 2 days after the discharge,PresidentTriebitzdisparaged the Union to employeesDelgado and other employees and, in answer to Delgado'srequest to rehireValdes,said,in effect, that he would notdo so because of Valdes' ties with the Union.In light of all above, and on the basis of the entirerecord,Iam persuaded,and infer and find,that Valdes'persistent adherence to the Union precipitated his dis-charge.Accordingly,Iconclude, and find,that,bydischarging Valdes a second timeon February 17, 1972,Respondent again violated Section 8(a)(3) and(1) of theAct.Uponthebasisof the entire record,Imake thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthemeaningofSection2(6)and (7) of the Act.2.The Union, and also the employee committee,comprised of Carlos Esteves, Jr., Carlos Salazar, and JesusAguiar are each labor organizations within the meaning ofSection 2(5) of the Act.3.By the following conduct which interfered with,restrained, and coerced employees in the rights guaranteedin Section 7 of the Act, Respondent has engaged in and isengaging in unfairlabor practices within the meaning ofSection 8(axl) of the Act:(a) Interrogatingits employees as to their knowledge ofthe activity of the Union in the plant and as to their andtheir fellow employees' connection with such activity.(b)Promising economic benefits to its employees inorder to induce them to forman insideunion; namely, (1)the same benefits throughan insideunion as they could getthrough an outside union, free from the payment of dues;(2) the same benefits through an inside union as were thenbeing enjoyed by the employees of an affiliated company,who were being represented by an inside union; and (3)wageincreases,aswell asdouble time for working onWashington's Birthday, which holiday was then in theoffing.these circumstances, I am unable to conclude that the evidencepreponder-ates in favor of a finding that Valdes said,prior to his discharge,in effectthat he would refuse to listento Abbruzzesein the future.Indeed, such astatementby Valdes would,I find, have been at odds with his theretoforeconsistent position of refusing to answerany of the questions aboutAbbruzzeseput to him by Baum34Tnebitzwas not sure whetherValdeswas among thoseto whom hethen introduced Abbruzzese. 14DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Urging, and offering to assist,its employees to effectthe return from the Union of their signed authorizationcards.(d)Arranging for, and conducting,elections among itsemployees on company premises and company time toelect shift representativeswho were to ascertain thedemands of its employees as to working conditions andthen present them to it and negotiate concerning acontract.4.By contributing the following unlawful assistanceand support to the employee committee comprised ofCarlosEsteves,Jr.,CarlosSalazar,and Jesus Aguiar,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(2) of the Act:(a) Sponsoring,interferingwith,and giving assistance tothe aforesaid committee in its initial or formative stages oforganization in the manner set forth in 3(b)(c) and (d),above.(b) Entering into a collective-bargaining agreement as toits employees with the aforesaid committee at a time whentherewas pending a colorable claim by the Union forrecognition as the exclusive bargaining agent of suchemployees in an appropriate unit,and also when theaforesaid committee had not been certified or properlydesignated as a representative of a majority of theemployees in an appropriate unit.(c)Thereafterimplementing the aforesaid agreement.5.By discriminating as follows in regard to hire ortenure of employment of its employeestherebydiscourag-ing membership in the Union,Respondent has engaged inand is engaging in unfairlaborpracticeswithin themeaning of Section 8(aX3) and(1) of the Act:(a)Discharging JesusValdes on January 14, 1972,because of his activity in behalf of the Union.(b)Discharging JesusValdes on February 17, 1972,having theretofore reinstated him onJanuary 17, 1972,because of his persistent adherence to the Union.6.Respondent has not violatedtheAct in any otherrespect alleged herein.REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1), (2),and (3) of the Act, I shall recommend that Respondentcease and desist therefrom and that a broad order issuedesigned to protect the employees of Respondent. I shallalso recommend that Respondent withdraw and withholdallrecognition of the committee comprised of CarlosEsteves, Jr.,Carlos Salazar, and Jesus Aguiar, or theirsuccessors or replacements, as the exclusive representativeof its production and maintenance employees for thepurpose of dealing with it concerning grievances, labordisputes,wages, rates of pay, hours of employment, orother terms and conditions of employment, unless anduntil it shall have been certified by the National LaborRelations Board as the exclusive representative of suchemployees within a unit determined to be appropriate forsuch collective bargaining; and further that Respondentas In the eventno exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Seccease maintaining in effect the existing contract with saidcommittee,with the proviso that nothing herein shall beconstrued as requiring Respondent to rescind,abandon, orvary anyeconomic benefits or any term or condition ofemployment therein.In addition,insofar as Jesus Valdes isconcerned,I shall recommend that Respondent offer himimmediate and full reinstatement to his former job or, ifthat job no longer exists,to a substantially equivalentposition without prejudice to his seniority or other rightsand privileges,and make him whole for any loss ofearnings he may have suffered during the periods ofdiscrimination against him by payment to him of a sum ofmoney equal to that which he would have earned from thedate of his first discharge on January14, 1972,until hisreinstatement on January17, 1972,and from the date ofhis second discharge on February17, 1972, to the date ofRespondent's offer of reinstatement, less his net earningsduring such period,with backpay and interest thereon tobe computed in the manner prescribed by the Board in F.W.WoolworthCompany,90 NLRB 289, andIsis Plumbing& HeatingCo., Inc.,138 NLRB 716. Finally, inasmuch as itappeared at the hearing that a good number of Respon-dent's employees are Spanish-speakingand have difficultywith English, I shall, in order to better effectuate thepolicies of the Act,recommend that separate notices inEnglish and in Spanish be posted.Upon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in the case,I hereby issue the following recommended: 35ORDERRespondent, its officers, agents, successors, and assigns,shall1.Cease and desist from:(a) Interrogating its employees as to their knowledge ofthe activity of the Union and as to their and their fellowemployees' connection with such activity.(b)Promising economic benefits to its employees inorder to induce them to form an inside union; namely, (1)the same benefits through an inside union as they can getthrough an outside union, free from the payment of dues;(2) the same benefits through an inside union as are beingenjoyed by the employees of an affiliated company whoare being represented by an inside union; and (3) wageincreases,as well as double time for working on a legalholiday.(c)Urging, and offering to assist, its employees to effectthe return from the Union of their signed authorizationcards.(d)Arranging for, and conducting, elections among itsemployees on company premises and company time toelect shift representatives who are to ascertain the demandsof its employees as to working conditions and then presentthese demands to it and negotiate concerning a contract.(e)Contributing unlawful assistance to the committeecomprised of Carlos Esteves, Jr., Carlos Salazar, and JesusAguiar,or their successors or replacements, by: (1)sponsoring, or interfering with, or giving assistance to said102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes. TAPPAN KNITTINGINDUSTRIES,INC.15committee in the initial or formative stages of organizationin the manner set forth in the three paragraphs immediate-ly above;and (2)thereafter assisting the committee byentering into a collective-bargaining agreement as to itsemployees with the committee at a time when there ispending a colorable claim by the Union or any other labororganization for recognition as the exclusive bargainingagent of such employees in an appropriate unit,and alsowhen the committee has not been certified or properlydesignated as the representative of a majority of suchemployees in an appropriate unit.(f)Maintaining in effect the existing collective-bargain-ing agreement with the aforesaid committee,providedhowever,that nothing herein shall be construed as requiringit to rescind,abandon,or vary anyeconomic benefits orany terms or conditions of employment.(g)Discouraging membership in the Union,or any otherlabor organization,by discriminatorily discharging any ofitsemployees because of their union membership oractivities.(h) In any other manner interfering with,restraining, orcoercing its employees in the exercise of the rightsguaranteed in Section7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Withdraw and withhold all recognition of thecommittee comprised of Carlos Esteves,Jr.,Carlos Salazar,and Jesus Aguiar,or their successors or replacements, asthe exclusive representative of its production and mainte-nance employees for the purpose of dealing with itconcerning grievances,labor disputes, wages, rates of pay,hours of employment, or other terms and conditions ofemployment,unless and until it shall have been certified bytheNationalLaborRelationsBoard as the exclusiverepresentative of such employees within a unit determinedtobeappropriateforsuchcollectivebargaining.(b)Offer to Jesus Valdes immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position,without prejudice to hisseniority or other rights and privileges,and make himwhole for any loss of earnings he has suffered in themanner set forth in the section hereof entitled "TheRemedy."(c)Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayrollrecords, social security payment records,timecards,personnel records and reports, and all other recordsnecessary or useful to determine or compute the amount ofbackpay due,as herein provided.(d) Post at its plant in Orangeburg, New York,copies ofthe attached notice marked"Appendix,"and translationsthereof in Spanish.36Copies of said notices,on formsprovidedby theRegional Director for Region 2, afterbeing duly signed by a representative of Respondent, shallbe posted by Respondent immediately upon receiptthereof,and be maintained for 60 consecutive daysthereafter,inconspicuous places,including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or covered byany other material.(e)Notify the said Regional Director, in writing, within20 days from the date of the receipt of this Decision, whatstepsRespondent has taken to comply herewith.37IT IS FURTHER RECOMMENDEDthat the complaint bedismissed insofar as it alleges violationsof the Act notfound herein.36 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."37 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read:"Notify said Regional Director,for Region 2, in writing,20 days from thedate of this Order,what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with, restrain, or coerce ouremployees in the exercise of their rights guaranteedunderthe Act,by: (1) Interrogating them as to theirknowledge of union activity in our plant and as to theirand their fellow employees'connection with suchactivity;(2)promising economic benefits to ouremployees in order to induce them to form an insideunion, namely, the same benefits through an insideunion,as they can get through an outside union; thesame benefits through an inside union as are beingenjoyed byemployees of an affiliatedcompany whoarebeing represented by an inside union; wageincreases, as well as double time for working on a legalholiday; (3) urging, and offering to assist, our employ-ees to effect the return from Local 140, InternationalLadiesGarment Workers' Union,AFL-CIO,hereincalled the Union,their signed authorization cards; and(4) arranging for, and conducting, elections among ouremployees on company premises and company time toelect shift representatives who are to ascertain thedemands of our employees as to working conditionsand then present these demands to us and negotiateconcerning a contract.WE WILL NOT contribute unlawful assistance to thecommittee comprised of Carlos Esteves, Jr., CarlosSalazar,and Jesus Aguiar,or their successors orreplacements,by: (1) sponsoring,or interfering with, orgiving assistance to said committee in the initial orformative stages of organization in the manner set forthin the three paragraphs immediately above;and (2)thereafter assisting the committeeby entering into acollective-bargaining agreement as to our employeeswith the committee at a time when there is pending acolorable claim by the Union or any other rival labororganization for recognition as the exclusive bargainingagent of our employees in an appropriate unit,and alsowhen the aforesaid committee had not been certified orproperly designated as the representative of a majorityof our employees in an appropriate unit.WE WILL NOTmaintain in effect our existing 16DECISIONSOF NATIONALLABOR RELATIONS BOARDcollective-bargaining agreement with the aforesaidcommittee,providedhowever,that nothing herein shallbe construed as requiring us to rescind,abandon, orvary any economic benefits or any terms or conditionsof employment.WE WILL NOT discourage membership in the Union,or any other labor organization,by discriminatorilydischarging any of our employees because of theirunion membership or activities.WE WILL NOT in any manner interfere with,restrain,or coerce our employees in the exercise of the rightsguaranteed in Section7 of the Act.WE WILL withdraw and withhold all recognition ofthe committee comprised of Carlos Esteves, Jr., CarlosSalazar,and Jesus Aguiar,or their successors orreplacements,as the exclusive representative of ourproduction and maintenance employees for the pur-pose of dealing with it concerning grievances, labordisputes,wages, rates of pay, hours of employment, orother items and conditions of employment, unless anduntil it shall have been certified by the National LaborRelations Board as the exclusive representative of ouremployees within a unit determined to be appropriatefor such collective bargaining.WE WILL offer to Jesus Valdes immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position,withoutprejudice to his seniority or other rights and privileges,and make him whole for any loss of pay suffered as aresult of his discriminatory discharges.All of our employees are free to become or remain, or torefrain from becoming or remaining,members ofany labororganization.DatedByTAPPAN KNITTINGINDUSTRIES, INC.,(Employer)(Representative)(Title)Thisis an official notice and mustnot be defaced byanyone.Thisnotice must remain postedfor 60 consecutive daysfrom the date of posting and must notbe altered, defaced,or coveredby any othermaterial.Any questions concern-ing this notice or compliance with itsprovisions may bedirectedto the Board'sOffice,36thFloor,FederalBuilding,26 FederalPlaza,New York, New York 10007,Telephone 212-264-0348.